         Case 2:19-cv-04378-GEKP Document 3 Filed 10/24/19 Page 1 of 1



                       UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF PENNSYLVANIA
__________________________________________
INTERNATIONAL UNION OF OPERATING           :
 ENGINEERS OF EASTERN PENNSYLVANIA :
 AND DELAWARE BENEFIT PENSION FUND, :
 et. al.                                  :  NO. 19-cv-4378
                                           :
                  Plaintiffs,              :
         v.                                :
                                           :
R & M MASONRY CONTRACTORS, INC.           :
                                           :
                  Defendant.               :
__________________________________________:


                                     VOLUNTARY DISMISSAL

       Plaintiffs hereby move for voluntary dismissal without prejudice pursuant to Federal Rule

of Civil Procedure 41(a)(1)(a)(i).



                                                   CLEARY, JOSEM & TRIGIANI, LLP


                                                   BY:_/s/ Jeremy E. Meyer_________
                                                          JEREMY E. MEYER, ESQUIRE
                                                          Constitution Place
                                                          325 Chestnut Street, Suite 200
                                                          Philadelphia, PA 19106
                                                          (215) 735-9099

Dated: October 24, 2019
